          Case 1:19-cv-01382-NONE-SAB Document 27 Filed 03/02/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   BUENROSTRO-BRIANO, et al.,                         Case No. 1:19-cv-01382-NONE-SAB

11                   Plaintiffs,                        ORDER VACATING ALL DATES AND
                                                        MATTERS AND REQUIRING PARTIES TO
12           v.                                         FILE DISPOSITIONAL DOCUMENTS

13   DARRELL LOCKE, et al.,
                                                        (ECF No. 26)
14                   Defendants.
                                                        THIRTY DAY DEADLINE
15

16          On March 1, 2021, 2021, a notice of settlement was filed informing the Court that the

17 parties have reached settlement resolving this action.

18          Accordingly, it is HEREBY ORDERED that:

19          1.      All pending matters and dates are VACATED; and

20          2.      The parties shall file dispositional documents within thirty (30) days of the date

21                  of entry of this order.

22
     IT IS SO ORDERED.
23

24 Dated:        March 2, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                    1
